Citation Nr: 1620436	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder from March 13, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In February 2010, a hearing was held before a Decision Review Officer at the RO.  In September 2011, a travel board hearing was held before the undersigned sitting at the RO.  

In October 2012, the Board reopened a claim of entitlement to service connection for a left ear hearing loss and remanded the issues of entitlement to service connection for a bilateral hearing loss and tinnitus.  The Board also granted a 50 percent rating, and no higher, for PTSD for the period prior to March 13, 2009.  The issue of entitlement to a rating in excess of 50 percent since March 13, 2009 was remanded for additional development.  

In March 2013, VA granted entitlement to service connection for bilateral hearing loss and for tinnitus.  This is a complete grant of the benefits sought and those issues are no longer for consideration.  The only issue remaining is as stated above.  

In addition to the paper claims folder, the Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA folders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.  See 38 C.F.R. § 3.159(c) (2015).

A December 2009 VA mental health note indicates that the Veteran applied for Social Security and was receiving monthly benefits.  The December 2012 VA PTSD examination also notes receipt of these benefits.  On review, it is unclear whether these benefits are based on disability or retirement age.  The records are potentially relevant to the appeal issue and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

A February 2010 VA mental health note indicates that the Veteran was encouraged to resume treatment at the Vet Center in Pittsburgh.  A March 2010 VA mental health note indicates the Veteran resumed treatment at the Vet Center.  There is no indication that Vet Center records were obtained and they should be requested.  

VA outpatient records show that the Veteran returned to VA treatment in June 2009 and records dated in 2010 and 2011 characterized his PTSD as "chronic, severe."  VA outpatient records were last added to the electronic record in January 2013 and updated records should be obtained on remand.  

The Veteran most recently underwent a VA PTSD compensation examination in December 2012.  At that time, his PTSD was described as mild.  Given the discrepancy with the above outpatient records, as well as the length of time since the last examination, further examination is warranted.  See 38 C.F.R. § 3.327 (2015).  

While VA has an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), the Federal Register announcement of this new regulation states that DSM-5 only applies to claims that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Federal Register made clear that the Secretary did not intend for the provisions of this final rule to apply to claims that had been certified for appeal to the Board or were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308 -09 (March 19, 2015); 79 Fed. Reg. 45093 -99 (August 4, 2014).  As this appeal was remanded in October 2012 the provisions of DSM-IV remain for application.

At the December 2012 VA examination, the Veteran stated that he did not believe his service-connected psychiatric symptoms affected his ability to work at that time.  Under these circumstances, the Board declines to infer a claim of entitlement to a total disability rating due to unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran's circumstances have changed or if he wishes to pursue a claim of entitlement to individual unemployability, he should inform the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is directed to:

* Request records from the Social Security Administration pertaining to any award of disability benefits.

* Request records from the Vet Center in Pittsburgh, Pennsylvania for the period from February 2010 to the present.  If an authorization is needed for release of these records, it should be requested from the Veteran.

* Request medical records from the VA Medical Center in Pittsburgh, Pennsylvania for the period from January 2013 to the present.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA PTSD examination.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of posttraumatic stress disorder.  The examiner must specifically address how posttraumatic stress disorder affects the appellant's ability to work.   The provisions of DSM-IV are for application.  A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a rating in excess of 50 percent for PTSD from March 13, 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

